In an action to recover damages for personal injuries, defendants appeal: (1) from so much of an order of the Supreme Court, Kings County, dated January 20, 1960, as denies their cross motion to dismiss the complaint for lack of diligent prosecution; and (2) from the decision of said court on which the order was made. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Appeal from decision dismissed. No appeal lies from a decision. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.